UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-4065



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALFRED TITUS SHULER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CR-96-13-7-BR)


Submitted:   August 28, 1997          Decided:   September 12, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Lee Taylor, RICHARD L. CANNON, III, Greenville, North
Carolina, for Appellant.     Janice McKenzie Cole, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Peter W.
Kellen, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Titus Shuler was convicted of four counts of possession

of crack cocaine with intent to distribute in violation of 21

U.S.C. § 841 (West 1981 & Supp. 1997). He was sentenced as a career

offender to a term of 262 months imprisonment. United States

Sentencing Commission, Guidelines Manual, 4B1.1 (Nov. 1996). On
appeal, he asserts that the district court clearly erred in denying

his motion for a downward departure from the career offender guide-

line range.
     A district court's discretionary decision not to depart is not

subject to appellate review. See United States v. Bayerle, 898 F.2d

28, 31 (4th Cir. 1990). Consequently, we lack jurisdiction to

review the issue raised by Shuler. Id.
     We therefore dismiss     the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                 2